Citation Nr: 1129046	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disability, to include residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Regional Office (RO) in Lincoln, Nebraska rating decision, which denied the claim on appeal.

The Veteran had a local hearing before an RO hearing officer in January 2009.  A transcript of that proceeding has been associated with the claims file.  In addition, the Board notes the Veteran requested a hearing before a member or members of the Board in his September 2008 substantive appeal, but the Veteran failed to appear for his hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a respiratory disorder, to include residuals of pneumonia, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A respiratory disorder, to include residuals of pneumonia, was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been associated with the claims file.  There is no indication that the Veteran has received treatment after service from the VA.  The Board notes that several private treatment records have been provided by the Veteran.  The Veteran has not otherwise indicated any private records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran was afforded VA examinations in November 2007 and April 2009.  While the November 2007 examination report described the Veteran's reported current symptoms and problems in service, following examination the examiner concluded that he was unable to make a diagnosis related to pneumonia with residuals or a lung condition with residuals because physical examination, pulmonary function testing, and chest x-rays all were normal.  The April 2009 examiner diagnosed recurrent acute upper respiratory infections, but after considering the Veteran's reported in-service problems and current symptoms concluded that it was less likely than not that the Veteran's current respiratory problems were caused by or secondary to pneumonia incurred while in service.  The Board finds the November 2007 and April 2009 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including bronchiectasis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because bronchiectasis has not been diagnosed.       

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that his multiple diagnoses and treatment for pneumonia in service caused his current respiratory problems. 

The Veteran's service treatment records indicate that he was diagnosed with pneumonia in July 2006, based on chest x-ray showing right lower lobe infiltrate.  The Veteran was provided antibiotics and prescribed bed rest followed by light duty for several days.  Follow-up records over the next several days indicated that the condition was steadily improving.  The Veteran again was diagnosed with pneumonia in June 2007, based on chest x-ray showing left lower lobe fluffy infiltrate.  He was treated with a similar course of therapy as in July 2006.  The Veteran also claims to have been treated on at least two more occasions for respiratory problems that are not documented in the service treatment records.

After service, private treatment records from February 2008, July 2008, and October 2008 included diagnoses of upper respiratory infection, acute sinusitis, and acute bronchitis.  On these occasions, the Veteran reported symptom onset between 3 days and 1 week prior to seeking treatment.  

A September 2007 chest x-ray showed clear lungs with unremarkable pleural surfaces.  The impression was no evidence of cardio pulmonary disease.  An October 2007 pulmonary function test (PFT) showed spirometric results within normal limits and evidence suggesting poor effort on the part of the Veteran or a neuromuscular disorder.

The Veteran was afforded a VA examination in November 2007.  The examiner noted review of the claims file.  The examiner discussed the in-service diagnoses of pneumonia.  In each case, the Veteran indicated that his condition improved after 1 to 2 weeks.  The examiner noted no additional documented in-service treatment for respiratory problems.  After service, the Veteran indicated that he had had a "nasty chest cold" for the previous 2 months, with chest congestion, cough, and occasional difficulty breathing.  On physical examination, there was no cough or other manifestation of lung problems and there were clear breath sounds bilaterally.  The examiner indicated that there was insufficient clinical information for a diagnosis related to pneumonia with residuals or a lung condition with residuals.  The examiner noted that chest x-ray and PFT were normal, as was the physical examination.

The Veteran was afforded another VA examination in April 2009.  The Veteran stated that he had 2 documented episodes of pneumonia and 2 undocumented episodes of pneumonia in service.  Since separation, he reported frequent chest colds.  He conceded that he had not been diagnosed with pneumonia since separation from service.  On examination, the Veteran's lungs were clear, both before and after a brisk walk of 300 yards.  The diagnosis was recurrent acute upper respiratory infections.  As to etiology, the examiner concluded that it was not at least as likely as not that recurrent upper respiratory infections were caused by or secondary to pneumonia incurred during military service.  The examiner noted that current chest x-rays were normal and unchanged from previous x-ray and that there was no evidence of lung scarring.  PFT showed decrease in several areas indicative of poor effort, rather than pulmonary problems, and that his PFT was otherwise normal.

The Board finds that the greater weight of probative evidence is against finding the Veteran's current respiratory problems were caused or aggravated by his military service, to include his episodes of pneumonia.  The Board finds the opinions expressed in the November 2007 and April 2009 VA examination reports to be credible and probative.  The reports were based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination. Further, a complete and through rationale is provided for the opinions rendered.  As noted, the November 2007 examiner indicated that the Veteran's PFT and chest x-rays were normal, as was his physical examination.  The April 2009 VA examiner diagnosed recurrent acute upper respiratory infections, but noted his normal chest x-rays and that his PFT was normal, save for several areas that indicated poor effort, rather than pulmonary problems.  For these reasons, the examiner concluded that it was less likely than not that his current respiratory problems were caused by his in-service pneumonia.  The examiners' conclusions are fully explained and consistent with the evidence of record.  In that regard, the Board specifically finds that the April 2009 examiner's opinion contemplated and rejected both that the Veteran's current recurrent acute upper respiratory infections were caused by his in-service pneumonia or other incident of service or had been permanently aggravated by the same.  The examiner's opinion clearly contemplated both causation and aggravation.

Furthermore, the Board has considered the Veteran's contentions that his current respiratory problems were caused by his in-service bouts of pneumonia.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of a cough, shortness of breath, and other respiratory symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current recurrent acute upper respiratory infections and his in-service bouts of pneumonia.  As such, the Board ascribes far more weight to the conclusions of the April 2009 medical professional who concluded that the Veteran's current upper respiratory infections were not caused or aggravated by his in-service pneumonia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also has considered the Veteran's statements that his military and/or private treatment providers have told him that he had scarring on his lungs caused by his in-service pneumonia, which was causing his current respiratory problems.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, id at 1377, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, 'the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  The Board finds the Veteran's representations in this regard even more problematic given the multiple chest x-rays of record that do not show scarring on the lungs or evidence of other respiratory problems.

As the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In this case, while there is certainly probative evidence weighing both for and against the claim, the Board finds that the greater weight of the probative evidence is against.  While the Board is sympathetic to the Veteran's sincere belief that he incurred certain respiratory disabilities as a result of his military service, the greater weight of competent medical evidence of record does not support this contention.  Therefore, service connection is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a respiratory disability, to include residuals of pneumonia, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


